   Case 5:21-cv-01727-EJD Document 14-10 Filed 03/16/21 Page 1 of 2




                       EXHIBIT 5
REDACTED VERSION OF DOCUMENT SOUGHT TO
               BE SEALED
             Case 5:21-cv-01727-EJD Document 14-10 Filed 03/16/21 Page 2 of 2



Aparna Bawa
Zoom Video Communications, Inc.
Attn: CEO
4633 Old Ironsides Drive #478
Santa Clara, CA 94404

July 29, 2020

Dear Ms. Bawa:

Thank you for your letter of July 27, 2020 informing RingCentral of Zoom’s intent not to renew the parties’
Strategic Alliance Agreement (“SAA”).


We appreciate the spirit of candor and cooperation the parties have exhibited towards each other over the several
years of the partnership, and it is in that spirit that I write to document RingCentral’s expectations for the balance
of the parties’ contractual relationship.

First, as mutually agreed in our recent agreement dated July 22, RingCentral expects that,

                                                                    .

Second, RingCentral expects that,

                                                           .

Last,                                                                                                       .




This letter does not constitute a waiver of any of RingCentral’s rights, all of which it continues to reserve.

Thank you in advance for your cooperation.

Sincerely,




John Marlow
Chief Administrative Officer
General Counsel
